 Case 4:18-cv-00792-SWW Document 53 Filed 09/11/20 Page 1 of 3




                         United States District Court
                         Eastern District of Arkansas
Theresa Kirklin                                                       Plaintiff
v.                           Case No. 4:18-cv-00792-SWW

Rhonda Benton                                                     Defendants
in her Official Capacity and in her Individual Capacity;
Ron Self
in his Official Capacity and in his Individual Capacity

        Motion for an Extension of Time to File a Notice of Appeal

     1. On August 17, 2020, the Court entered an order and a judgment

        dismissing the federal claims in this case with prejudice, and

        dismissing the state claims without prejudice. (Order, Aug. 17, 2020,

        ECF No. 51; J., Aug. 17, 2020, ECF No. 52).

     2. Under Rule 4(a)(1)(A) of the Federal Rules of Appellate Procedure,

        the deadline to file a notice of appeal in this case is September 16,

        2020.

     3. Under Rules 4(a)(5)(A)(i) and 4(a)(5)(A)(ii) of the Federal Rules of

        Appellate Procedure, this Court has the discretion to extend the time

        to file a notice of appeal if the moving party can show good cause for

        the extension request.

     4. Theresa Kirklin needs additional time to retain a lawyer to represent

        her on appeal because her trial counsel is unable to do so. Moreover,

        if she is able to retain appellate counsel, that person will need time to

        study the record in this case in order to determine the likelihood of
    Case 4:18-cv-00792-SWW Document 53 Filed 09/11/20 Page 2 of 3




        success on appeal. The need for time to obtain appellate counsel and

        the need for that person to have time to study the record of this case

        in order to determine the likelihood of success on appeal is good

        cause to extend the deadline to file a notice of appeal.

     5. Rule 4(a)(5)(C) of the Federal Rules of Appellate Procedure grants

        this Court the discretion to extend the time to file a notice of appeal

        for up to thirty days after the original deadline set forth in Fed. R.

        App. P. 4(a)(1)(A) or fourteen days after the order granting the

        motion is entered, whichever is later.

     6. In this case, the original deadline set forth in Fed. R. App. P.

        4(a)(1)(A) is September 16, 2020. Thirty days after that date is

        October 16, 2020, therefore, Theresa Kirklin asks that the Court give

        her until October 16, 2020 to file a notice of appeal.

     7. This motion is made in good faith and not for the purpose of delay. 1

                                    Respectfully submitted,
                                    Theodis N. Thompson, Jr.
                                    Ark. Sup. Ct. Reg. No. 2012029
                                    Attorney for the Plaintiff, Theresa Kirklin
                                    Thompson Law Firm, PLLC
                                    415 North McKinley Street, Suite 710
                                    Little Rock, Arkansas 72205-3040


1 This motion is being filed before September 16, 2020, which is when the
time prescribed by Fed. R. App. P. 4(a)(1)(A) expires. Under Rule
4(a)(5)(B) of the Federal Rules of Appellate Procedure, filing this motion
before the expiration of the time prescribed by Fed. R. App. P. 4(a)(1)(A)
allows it to be filed ex parte unless the Court requires otherwise.


                                       2
Case 4:18-cv-00792-SWW Document 53 Filed 09/11/20 Page 3 of 3




                           Telephone: 501.503.5095
                           E-mail: theodis.thompson@gmail.com




                             3
